Citation Nr: 1507819	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from December 1975 to June 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before the undersigned Acting Veterans Law Judge in August 2014, for which he did not appear.  In September 2014, he submitted a statement apologizing for missing his scheduled Board hearing, explaining that he thought he was scheduled for the following day, and requesting his hearing be rescheduled.  A request to reschedule a hearing for which the Veteran did not appear may be granted upon a showing of good cause.  38 C.F.R. § 20.702(d) (2014).  The Board finds the Veteran has presented good cause for not attending his scheduled hearing is August 2014.  As such, the case must be remanded to schedule the Veteran for another Board hearing per his request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing per his request.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




